Case 1:20-cv-22077-DPG Document 13 Entered on FLSD Docket 07/27/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 1:20-cv-22077-GAYLES

  MARTIN L. MCCRAY,

         Petitioner,

  v.

  STATE OF FLORIDA,
  HARVEY RUVIN, and
  CLERK OF COURT,

         Respondent.
                                       /

                                              ORDER

         THIS CAUSE comes before the Court on Petitioner Martin McCray’s pleading, titled

  “Permission to File Supplemental Argument” [ECF No. 11], in which he argues that this Court’s

  sua sponte dismissal of the case, [ECF No. 7], denied him procedural due process because a

  Magistrate Judge was required to first issue a Report and Recommendation. For the following

  reasons, the Motion is denied.

         Petitioner initiated this action on May 19, 2020 by filing a pleading titled “Rule

  60(B)(2)(3)(4)(6)(d)(3) Manifest Injustice Fraudulent Written Judgment and Sentence Entitlement

  to Emergency Discharge from Custody.” [ECF No. 1]. The Court construed the pleading as a

  petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254, because it attacked the

  constitutionality of Petitioner’s 1991 state court conviction and sentence. See [ECF No. 7]. The

  Court sua sponte dismissed the petition for lack of jurisdiction because Petitioner had previously

  filed a habeas petition in case no. 05-CV-22856-HIGHSMITH, and he had failed to obtain
Case 1:20-cv-22077-DPG Document 13 Entered on FLSD Docket 07/27/2021 Page 2 of 3




  authorization from the Eleventh Circuit Court of Appeals to file a second or successive habeas

  petition. See 28 U.S.C. § 2244(b)(3)(A). [Id. at 2–3].

           Because the instant Motion essentially challenges that dismissal order, the Court shall

  liberally construe it as a Motion for Reconsideration pursuant to Fed. R. Civ. P. 60(b)(1). 1 Rule

  60(b)(1) provides relief from a district court’s order on the grounds of “mistake, inadvertence,

  surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1); see also Nisson v. Lundy, 975 F.2d 802,

  806 (11th Cir. 1992) (The “broad language [of Rule 60(b)(1)] seems to include mistakes of fact as

  well as mistakes of law[.]”). In the Motion, Petitioner argues that the Clerk’s Notice in this case,

  [ECF No. 2], which stated that “this matter is referred to a Magistrate Judge … for a Report and

  Recommendation on any dispositive matters,” prohibited the Court from sua sponte dismissing

  the case without first receiving a Report and Recommendation from a Magistrate Judge. [ECF No

  11 at 4]. Petitioner argues that the lack of a Report and Recommendation in this case violated his

  procedural due process rights because he was denied an opportunity to file objections to such a

  Report. [Id.].

           Petitioner points to no authority, and the Court is aware of none, that supports this

  argument. Under 28 U.S.C. § 636(b)(1)(A), “a judge may designate a magistrate judge to hear and

  determine any pretrial matter pending before the court.” (emphasis added). Section 636(b) was

  enacted “to permit district courts to increase the scope of responsibilities that magistrates can

  undertake upon reference, as part of its plan to establish a system capable of increasing the overall

  efficiency of the Federal judiciary.” Mathews v. Weber, 423 U.S. 261, 261–62 (1976) (internal

  quotations omitted). “But Congress also intended that in such references the district judge retain



  1
    “Federal courts have an obligation to look behind the label of a motion filed by a pro se inmate and determine
  whether the motion is, in effect, cognizable under a different remedial statutory framework.” United States v. Jordan,
  915 F.2d 622, 624–25 (11th Cir. 1990)

                                                          -2-
Case 1:20-cv-22077-DPG Document 13 Entered on FLSD Docket 07/27/2021 Page 3 of 3




  ultimate responsibility for decisionmaking.” Id. at 262. Even if a Magistrate Judge had issued a

  Report and Recommendation in this case, the district court was free to “accept, reject, or modify,

  in whole or in part, the findings or recommendations made by the magistrate judge.” § 636(b)(1).

  Therefore, the lack of a Report and Recommendation from a Magistrate Judge had no bearing on

  the outcome of this case. See Mathews, 423 U.S. at 262. Petitioner identifies no error in the Court’s

  judgment that it lacked jurisdiction over this case.

         Accordingly, it is ORDERED AND ADJUDGED that Petitioner’s “Permission to File

  Supplemental Argument” [ECF No. 11] is DENIED, and no certificate of appealability shall issue.

         DONE AND ORDERED in Chambers at Miami, Florida, this 27th day of July, 2021.




                                                ________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE

  cc:    All Counsel of Record; and

         Martin L. McCray
         403163
         Santa Rosa Correctional Institution Annex
         Inmate Mail/Parcels
         5850 East Milton Road
         Milton, FL 32583
         PRO SE




                                                  -3-
